Dear Mr. Coenen:
I am in receipt of your request for an opinion from the Attorney General's office. In your request you stated that a resident of the Town of Delhi requested copies of Chief of Police Greg McKinney's water bills for the month covering November 2004 to June 2005. The mayor of Delhi has stated that actual water bills are not produced, but a customer financial summary is kept on file.
Your request contained three questions: 1). Whether a customer financial summary is a payment history and as such can it be released to the public? 2). Whether records of waste management, a private company, can be released to the public? and 3). If this information can be released, what, if anything, must be deleted before it is released?
The Public Records law is set forth in La R.S. 44:1. It states in pertinent part:
  [a]ll books, records, writings, accounts, letters, and letter books, maps, drawings, photographs, cards, tapes, recordings, memoranda, and papers, and all copies, duplicates, photographs, including microfilm, or other reproductions thereof, or any other documentary materials, regardless of physical form or characteristics, including information contained in electronic data processing equipment, having been retained for use in the conduct, transaction, or performance of any business, transaction, work, duty or function which was conducted, transacted, or performed by or under the authority of the constitution or laws of this state, or by or under the authority of any ordinance, regulation, mandate, or order of any public body or concerning the receipt or payment of any money received or paid by or under the authority of the constitution or the laws of this state, are "public records", except as otherwise provided by this chapter or the Constitution of Louisiana.
A water bill is a record of the account balance for the amount of water provided by a public utility to a customer and as such is classified as a public record. The entity producing the water bill is a public utility therefore; a water bill can be released to the public. However, as stated in your request, there are no individual water bills produced, but instead there is a customer financial summary. A customer financial summary may be likened to a payment history. In Opinion 94-508, this office stated that information detailing a customer's payment history may contain sensitive personal information not related to the operation of the public utility. For instance, in the exhibits you provided there is a section listing the social security numbers of the customers. A customer's social security number is private information which is not related to operation of the public utility, in this case the water company. Since this information is private, it should not be released, but that is not to say that other information that is not considered sensitive cannot be released to the public. Any member of the public can obtain a copy or reproduction of any public record, however, in order to inspect the record the person must be of the age of majority. La R.S. 44:31.
Secondly, the waste management company is a private company that provides garbage services to the Town of Delhi. In essence, you would like to know if the section on the customer financial summary providing the charge amount of each customer can be released since it is a private company. While it is true that the company provides sewage and garbage services to the Town of Delhi, it is still a private company, not a public Utility. A member of the public could not demand to inspect, copy, or reproduce customer charge amounts at the company's office, but if a record of the charge amounts are held by the Town of Delhi, then they are subject to the public records law and must be released for inspection, copy, or reproduction.
Finally, since the information can be released, you would like to know whether certain information should be deleted before the record is inspected, copied or reproduced. Public records do contain information that is deemed private or confidential and that information should be deleted. Members of the public have a reasonable expectation of privacy in certain information while that exception is unreasonable for other information. The information that is deemed confidential, such as social security numbers, should be deleted or omitted when a public record is released to the public.
We hope that this sufficiently answers you inquiry, but if we can be of further assistance, do not hesitate to contact us.
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By: __________________________ CHARLES H. BRAUD, JR. Assistant Attorney General